DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2022 has been entered.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Independent claim 1
Independent claim 1 was amended to further recite the flex circuit has “a second end wrapped into a second ring”. This limitation is taught by Honour’486 – see the updated rejection below. Applicant provided no specific arguments regarding the rejection to claim 1. 
Independent claim 9
Independent claim 9 was amended to remove the limitation “wherein said flex circuit extends across said articulation joint”. This amendment overcomes the rejection under 35 USC 112a. 
	Regarding the prior art rejection to claim 9, Applicant argues neither McMillen’533 nor any other reference teaches a flex circuit with a biasing member extending between two legs thereof because McMillen’533’s Figure 12 shows a flexible substrate 1002 with stiffeners 1202 and 1204 overlying the substrate such that the stiffeners do not connect or different elements of the electrical trace. This argument is not persuasive because: 
 (1) McMillan’533 specifically shows both of the individual biasing members 1202 and 1204 extend between legs of the right most trace (identified with an arrow) inside the boxes in the annotated copy of Figure 12 below: 

    PNG
    media_image1.png
    394
    369
    media_image1.png
    Greyscale

The annotated copy of Figure 12 shows how a single biasing member 1202 or 1204 extends between legs of the trace on the right side of the figure. Each biasing member extends between the legs of the trace in the boxed portion. 
(2) McMillan’533 teaches a single biasing member can cover the entire trace pattern in paragraph [0061]: “ For example, a stiffener may cover all or portions of a trace pattern to reduce its sensitivity to a touch event in favor of the detection of forces that distort and/or deform the substrate.”
For these reasons, McMillan’533 is considered to render “a biasing member extending between said first leg and second leg” obvious, as indicated in the rejection. 
Dependent claim 13	
Applicant argues McMillan’533 does not teach “a biasing member configured to transition between a flexed state and an unflexed state”, as recited in dependent claim 13, because McMillan’533 teaches stiffeners 1202, 1204 “prevent the flexible substrate from bending in areas where the stiffeners 1202, 1204 are present”. This argument is not persuasive. 
Applicant’s assertion that the stiffeners prevent bending is not supported by the prior art. Paragraph [0058] indicates the stiffeners promote bending between the substrates, as in a flexible hinge. However, this is not the same as stopping bending in all other locations. McMillan’533 clearly discloses the stiffeners are placed on a flexible substrate (see Figure 12; paragraph [0058], for example) and are made of a flexible material themselves (see paragraph [0060], for example). For this reason, McMillan’533 is considered to teach a biasing member configured to transition between a flexed and unflexed state, as required by claim 13. 
Independent claim 15
Independent claim 15 was amended to further recite the flex circuit has a proximal end and a distal end each wrapped into a ring. This limitation is taught by Honour’486 – see the updated rejection below. Applicant provided no specific arguments regarding the rejection to claim 15. 
 
Allowable Subject Matter
Claims 5 and 21 are allowed.
Claim 5 was indicated allowable in the Office Action mailed 21July 2021. Claim 21 was objected to as being dependent upon a rejected base claim in the Office Action mailed 16 February 2022, but was submitted in independent form in the 16 August 2022 amendment. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cappola et al. (US Patent Application 2016/0249928) in view of Brister et al. (US Patent Application 2004/0147852) in view of Honour et al. (US Patent 8,147,486) and Leimbach et al. (US Patent Application 2015/0272569). 
Claim 1: Cappola’928 teaches a surgical instrument (Figure 1) having a handle (12), a shaft (102) extending distally from the handle; an end effector (104) extending distally from the shaft and an articulation joint (Figures 27, 28; paragraph [0108]).  
Cappola’928 teaches the device includes a flex circuit (Figure 32) extending within the shaft (Figure 31). The flex circuit includes a flexible substrate (417) and electrical traces (R2), and a first strain relief region (Figure 32) permitting expansion of the circuit (paragraphs [0112], [0113]). 
	Cappola’928 fails to disclose the circuit includes second strain relief region perpendicular to the first strain relief region. 
	Like Cappola’928, Brister’852 is directed to a surgical instrument (300) having a flexible circuit (306) having a strain relief region (308; paragraph [0050]). Brister’852’s instrument is a balloon and is taught that strain relief is most important in the radial direction because the balloon changes shape (i.e. expands) primarily in one direction (i.e. radially). However, Brister’852 teaches that it is known to provide a flexible circuit with strain relief in the longitudinal direction, if needed based on the shape change characteristics of the instrument (paragraph [0050]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Cappola’928 to provide a second strain relief region in a perpendicular direction, as taught by Brister’852, in order to provide the stated advantages. 
The flex circuit of Cappola’928 includes a flexible substrate (417), electrical traces (R2). Cappola’928 does not teach that the flex circuit includes a first end wrapped into a ring such that the electrical traces extend around the first ring and a second end wrapped into a second ring. 
Honour’486 teaches the use of a flexible circuit (34) in a surgical instrument (Figure 17-19) such that the flexible circuit (34) includes a flexible substrate (column 7, line 54 to column 8, line 10) and plurality of traces (88, 90) supported on the substrate. The traces are wrapped into a ring at a first end (88; Figure 18) and at the second end (Figure 17 shows the end portion 86 wrapped around shaft 46; see column 17, lines 39-45) in order to connect with an electrode (44) (column 16, lines 15-18). The electrodes are advantageous for sensing the biometric signals from tissue (column 8, lines 13-18). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Cappola’928 such that the traces at the end of the flexible circuit taught by Cappola’928 are formed into rings, as taught by Honour’486, in order to connect the device with an electrode to provide sensing function to the distal end of the surgical instrument as taught by Honour’486. 
In Honour’486, the traces (88, 90) are directly connected to teach other, but are not continuous with each other. 
It is old and well known to make two separate pieces into a single integral structure. Further, Leimbach’569 teaches a surgical device having a flex circuit (1620) within the shaft (paragraph [0157]). In this case, the flex circuit comprises a flexible substrate (1622; Figure 22) having a t-shape similar to Honour’486’s flex circuit in Figure 18. 
Further, Leimbach’569 teaches a flex circuit (at 1622) is wrapped into a ring (Figure 21) such that the electrical traces (1630, 1640, 1650, 1660) continuously extend from the ring portion (1622) to a non-ring shaped portion (1626). The electrical traces are continuous between portions 1622 and 1626 – there is no additional electrical connection between the traces in the ring portion (1622) and the non-ring portion (1626) because they are part of the same trace. 
In light of these teachings, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the two directly connected traces 88, 90 integral with each other, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Leimbach’569 provides further evidence that this arrangement would be obvious because both the trace structure taught by Honour’486 and Leimbach’569 provide the same function of providing continuous and direct electrical connection along a flex circuit. 
In the resulting device of Cappola’928 and Honour’486, as modified, the same trace would extend continuously through the strain relief region as well. 
Claim 3: Cappola’928 teaches the flex circuit (Figure 32) includes a flexible substrate (417) and a circuit board (R2) integral with the substrate. 
Claims 9, 10, 13 are unpatentable over Cappola’928 in view of McMillen (US Patent Application 2015/0331533) in view of Brister’852. 
Claim 9, 10, 13: Cappola’928 teaches a surgical instrument (Figure 1) having a housing (12), a shaft (102) extending distally from the housing; an end effector (104) extending distally from the shaft and an articulation joint (Figures 27, 28; paragraph [0108]).  
Cappola’928 teaches the device includes a flex circuit (Figure 32) extending within the shaft (Figure 31). Cappola’928 teaches the flex circuit (Figure 32) includes a flexible substrate (417) and electrical traces (R2). The flex circuit includes a first strain relief region (Figure 32) permitting expansion of the circuit (paragraphs [0112], [0113]). 
The flex circuit of Cappola’928 includes a first and second leg and a base (see annotated copy of Figure 32, below). Cappola’928 teaches the flex circuit itself is a biasing member due to the material properties and shape of the cable (paragraph [0113]). Due to the spring properties of this material, it is considered a spring.  

    PNG
    media_image2.png
    235
    705
    media_image2.png
    Greyscale

Cappoloa’928 fails to disclose the flex circuit has a separate element which extends between the first and second legs which serves as a biasing member. 
McMillen’533 is directed towards a flex circuit having a flexible substrate (1002) and electrical traces (1000) (Figure 11) in which the substrate is provided with an additional stiffening member in order to favor particular types of distortion and/or deformations (paragraph [0058]). McMillen’533 teaches the stiffener is in the form of an additional piece of material attached to the flexible substrate in the vicinity of the traces (paragraph [0060]) and that the stiffener can be in contact and/or cover all or portions of the trace (paragraph [0061]). A stiffener is considered to be a biasing member because it is biasing the flexible substrate towards a particular configuration (i.e. a planar configuration). Due to the spring properties of this material, it is considered a spring. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the flexible circuit taught by Capolla’928 by providing a separate biasing member, as taught by McMillen’533, in order to provide more precise control over the particular type of distortion/deformation the flex circuit undergoes. 
Cappola’928 fails to disclose the circuit includes second strain relief region perpendicular to the first strain relief region. 
	Like Cappola’928, Brister’852 is directed to a surgical instrument (300) having a flexible circuit (306) having a strain relief region (308; paragraph [0050]). Brister’852’s instrument is a balloon and is taught that strain relief is most important in the radial direction because the balloon changes shape (i.e. expands) primarily in one direction (i.e. radially). However, Brister’852 teaches that it is known to provide a flexible circuit with strain relief in the longitudinal direction, if needed based on the shape change characteristics of the instrument (paragraph [0050]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Cappola’928 to provide a second strain relief region in a perpendicular direction, as taught by Brister’852, in order to provide the stated advantages. 
Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cappola’928 in view of Brister’852 in view of Yates (US Patent 5,735,848) and Kerr et al. (US Patent Application 2013/0046295) in view of Jaworek et al. (US Patent Application 2014/0246471). Further evidence is provided in Zemlok et al. (US Patent Application 2012/0253329). 
Claim 15, 16: Cappola’928 teaches a surgical instrument (Figure 1) having a handle (12) comprising electrical traces: paragraph [0083] states:
For a detailed description of the structure and function of handle assembly 12 and body portion 14, please refer to commonly owned U.S. Patent Application Publication No. 2012/0253329 ("the '329 publication"), the content of which is incorporated by reference herein in its entirety.

The ‘329 publication shows a circuit board 150 in handle 102 in Figure 3. This circuit board 150 contains traces which are connected to the rest of the device (paragraph [0131]). 
Cappola’928 further discloses a shaft (102) extending distally from the handle; an end effector (104) extending distally from the shaft and an articulation joint (Figures 27, 28; paragraph [0108]).  The end effector (104) comprises electrical traces (part of identification assembly 200 as described at paragraph [0095]). 
Cappola’928 teaches the device includes a flex circuit (Figure 32) extending within the shaft (Figure 31). Cappola’928 teaches the flex circuit (Figure 32) includes a flexible substrate (417) and electrical traces (R2). The flex circuit includes a first strain relief region (Figure 32) permitting expansion of the circuit (paragraphs [0112], [0113]). 
The distal end of the flex circuit (Figure 32) is configured to be electrically coupled with the end effector traces (paragraph [0117] states R2 is connected to connection assembly 190 and identification assembly 200, which is disclosed at paragraph [0087] as being connected to R1). The proximal end of the flex circuit is configured to be connected to the handle (via 190; paragraph [0095], [0112]). 
	Cappola’928 fails to disclose the circuit includes second strain relief region perpendicular to the first strain relief region. 
	Like Cappola’928, Brister’852 is directed to a surgical instrument (300) having a flexible circuit (306) having a strain relief region (308; paragraph [0050]). Brister’852’s instrument is a balloon and is taught that strain relief is most important in the radial direction because the balloon changes shape (i.e. expands) primarily in one direction (i.e. radially). However, Brister’852 teaches that it is known to provide a flexible circuit with strain relief in the longitudinal direction, if needed based on the shape change characteristics of the instrument (paragraph [0050]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Cappola’928 to provide a second strain relief region in a perpendicular direction, as taught by Brister’852, in order to provide the stated advantages. 
The flex circuit of Cappola’928 includes a flexible substrate (417), electrical traces (R2). Cappola’928 does not teach that the flex circuit includes a first end wrapped into a ring such that the electrical traces extend around the first ring and a second end wrapped into a second ring. 
Honour’486 teaches the use of a flexible circuit (34) in a surgical instrument (Figure 17-19) such that the flexible circuit (34) includes a flexible substrate (column 7, line 54 to column 8, line 10) and plurality of traces (88, 90) supported on the substrate. The traces are wrapped into a ring at a first end (88; Figure 18) and at the second end (Figure 17 shows the end portion 86 wrapped around shaft 46; see column 17, lines 39-45) in order to connect with an electrode (44) (column 16, lines 15-18). The electrodes are advantageous for sensing the biometric signals from tissue (column 8, lines 13-18). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Cappola’928 such that the traces at the end of the flexible circuit taught by Cappola’928 are formed into rings, as taught by Honour’486, in order to connect the device with an electrode to provide sensing function to the distal end of the surgical instrument as taught by Honour’486. 
	Cappola’928 fails to disclose the end effector comprises an end effector flex circuit comprising end effector electrical traces. 
	Cappola’928 is directed towards a surgical stapler (paragraph [0083]). It is known in the prior art to provide a surgical stapler end effector with the capacity to apply energy to tissue to aid in stapling procedures to provide more effective tissue joining. 
	For example, Yates’848 is directed towards a stapler instrument having an end effector (50) for applying staples (100) to tissue (column 6, lines 30-47). Yates’848 teaches applying RF energy to the tissue in order to cauterize the tissue before applying the staples (column 5, lines 40-45; column 6, lines 30-33). Applying RF energy prior to deploying the staples results in more effective tissue joining because staples alone have been found to not fully compress blood vessels (column 1, lines 60 to column 2, lines 6). 
	However, Yates’928 does not teach the end effector uses a flexible circuit. 
	Kerr’295 teaches it is known to provide the jaws (132, 134) of an RF cutting forceps with a flex circuit (152) having traces (“electrically conductive pathways substantially encased in an insulative coating”, paragraph [0044]). The flex circuits are advantageous because they function to provide electrical continuity from the energy source to the jaws while having the ability to withstand bending to permit movement of the jaws (paragraphs [0044], [0045]). 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Cappola’928 by providing the jaws with an RF energy source, as taught by Yates’928, in which this RF energy source uses a flex circuit, as taught by Kerr’295, in order to provide the advantage of more effective tissue joining during a stapling procedure (Yates’848 column 1, lines 60 to column 2, line 6) while allowing the jaws to move between an open and closed position in order to allow electrical continuity while the jaws move between the open and closed positions (Kerr’295, paragraphs [0044], [0045]). 
Cappola’928 fails to disclose the surgical instrument includes a shaft rotation system for rotating the shaft about the longitudinal shaft axis and an end effector rotation system for rotating the end effector relative to the shaft about an end effector longitudinal axis. 
	Like Cappola’928, Jaworek’471 is directed towards a surgical instrument having a handle (20), a shaft (30) and an end effector (102) which articulates about an articulation joint (B-B; paragraph [0152]). Additionally, Jaworek’471 teaches the shaft is rotatable about the longitudinal shaft axis (A-A) using a shaft rotation system (600; paragraph [0164]). The end effector (102) is rotatable relative to the shaft (30) about an end effector longitudinal axis (A-A) using an end effector rotation system (550, paragraph [0161]). As in Cappola’928, Jaworek’471 is directed towards a surgical stapler and these additional controls allow for proper location and orientation of the end effector relative to tissue while inside the body (paragraphs [0002]-[0004]. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the stapler of Cappola’928 with an end effector rotation system and a shaft rotation system, as taught by Jaworek’471, in order to provide the stated advantages. 
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cappola’928 in view of Brister’852 in view of Leimbach’569 and Honour’486, as applied to claim 1, further in view of Patel et al. (US Patent Application 2014/0263562). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cappola’928 in view of McMillen’533 in view of Brister’852, as applied to claim 9, further in view of Patel’562. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cappola’928 in view of Brister’852 in view of Honour’486 in view of Yates’848 and Kerr’295 in view of Jaworek’471, as applied to claim 15, further in view of Patel’562.
Claim 2, 11, 17: Cappola’928 teaches the limitations of claims 2, 11, 17 but fails to disclose the particular size of the shaft. 
Like Cappola’928, Patel’562 is directed towards a surgical stapler having a handle (40), a shaft (20) and an end effector (30). Patel’562 teaches it is advantageous to construct the device such that the shaft is less than 8 mm so the device can be fit inside of a trocar cannula assembly (paragraph [0042]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Cappola’928 such that the shaft is less than 8 mm, as taught by Patel’562 in order to provide the stated advantages. 
Claims 6-8 are unpatentable over Cappola’928 in view of Brister’852 in view of Leimbach’569 and Honour’486, as applied to claim 1, further in view of McMillen’533. 
Claims 18-20 are unpatentable over Cappola’928 in view of Brister’852 in view of Honour’486 in view of Yates’848 and Kerr’295 in view of Jaworek’471, as applied to claim 15, further in view of McMillen’533. 
The flex circuit of Cappola’928 includes a first and second leg and a base (see annotated copy of Figure 32, below). Cappola’928 teaches the flex circuit itself is a biasing member due to the material properties and shape of the cable (paragraph [0113]). Due to the spring properties of this material, it is considered a spring.  

    PNG
    media_image2.png
    235
    705
    media_image2.png
    Greyscale

However, Cappoloa’928 fails to disclose a separate element which extends between the first and second legs which serves as a biasing member. 
McMillen’533 is directed towards a flex circuit having a flexible substrate (1002) and electrical traces (1000) (Figure 11) in which the substrate is provided with an additional stiffening member in order to favor particular types of distortion and/or deformations (paragraph [0058]). McMillen’533 teaches the stiffener is in the form of an additional piece of material attached to the flexible substrate in the vicinity of the traces (paragraph [0060]) and that the stiffener can be in contact and/or cover the traces (paragraph [0061]). A stiffener is considered to be a biasing member because it is biasing the flexible substrate towards a particular configuration (i.e. a planar configuration).  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the flexible circuit taught by Capolla’928 by providing a separate biasing member, as taught by McMillen’533, in order to provide more precise control over the particular type of distortion/deformation the flex circuit undergoes. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kallback et al. (US Patent Publication 20160270732) teaches a flexible circuit rolled into a ring at both ends.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        16 November 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771